     Case 2:20-cv-02405-TJH-SP Document 10 Filed 03/26/20 Page 1 of 2 Page ID #:30



1 Lincoln D. Bandlow, Esq. (CA #170449)
      lincoln@BandlowLaw.com
2 Law Offices of Lincoln Bandlow, P.C.
      1801 Century Park East, Suite 2400
3 Los Angeles, CA 90067
      Phone: (310) 556-9680
4 Fax: (310) 861-5550

5 Attorney for Plaintiff
      Strike 3 Holdings, LLC
6

7

8
                             UNITED STATES DISTRICT COURT
9
                           CENTRAL DISTRICT OF CALIFORNIA
10

11 STRIKE 3 HOLDINGS, LLC,                               Case Number: 2:20-cv-02405-TJH-SP
12                          Plaintiff,                   DISCOVERY MATTER
13 vs.                                                   EX-PARTE APPLICATION FOR
                                                         LEAVE TO SERVE A THIRD-
14 JOHN DOE subscriber assigned IP                       PARTY SUBPOENA PRIOR TO A
      address 47.146.41.71,                              RULE 26(f) CONFERENCE
15
                            Defendant.
16

17

18

19

20

21

22

23
24

25

26

27

28
                                                     1

         Ex-Parte Application for Leave to Serve a Third-Party Subpoena Prior to a Rule 26(f) Conference
                                                                           Case No. 2:20-cv-02405-TJH-SP
     Case 2:20-cv-02405-TJH-SP Document 10 Filed 03/26/20 Page 2 of 2 Page ID #:31



1 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

2           PLEASE TAKE NOTICE that Plaintiff Strike 3 Holdings, LLC will and
3 hereby does apply to the Court ex-parte for leave to issue a third-party subpoena

4 on Defendant’s Internet Service Provider to identify Defendant prior to a Fed. R.

5 Civ. P. 26(f) conference.

6           This application is based upon: the Memorandum of Points and Authorities;
7 the concurrently-filed Declarations of David Williamson, Patrick Paige, Susan B.

8 Stalzer, and Emilie Kennedy; upon all pleadings and evidence on file in this

9 matter; and upon such additional evidence or arguments as may be accepted by

10 the Court.

11
      Date: 03/26/2020                            Respectfully submitted,
12

13
                                                  By: /s/ Lincoln Bandlow
14                                                Lincoln Bandlow, Esq.
                                                  Law Offices of Lincoln Bandlow, P.C.
15
                                                  Attorney for Plaintiff
16                                                Strike 3 Holdings, LLC
17

18

19

20

21

22

23
24

25

26

27

28
                                                     1

         Ex-Parte Application for Leave to Serve a Third Party Subpoena Prior to a Rule 26(f) Conference
                                                                           Case No. 2:20-cv-02405-TJH-SP
